*528MEMORANDUM **
Benjie D. Brookins, a California state prisoner, appeals pro se from the district • court’s summary judgment in favor of defendants in Brookins’ 42 U.S.C. § 1983 action alleging that California prison officials improperly classified him as a gang member. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.
The district court properly granted summary judgment on Brookins’ due process claim because Brookins failed to show that he was deprived of a liberty interest, or subjected to an atypical and significant hardship in the terms of his confinement. See Sandin v. Conner, 515 U.S. 472, 483-87, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995).
The district court properly granted summary judgment on Brookins’ Eighth Amendment failure-to-protect claim because Brookins did not raise a triable issue as to whether defendants were deliberately indifferent to his safety. See Farmer v. Brennan, 511 U.S. 825, 837-39, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
Brookins’ remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.